United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cappell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2547
Issued: June 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision concerning an overpayment dated August 18, 2008. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $1,034.75 for the period May 29, 2008 through June 7, 2008; and
(2) whether the Office properly found that appellant was at fault in creating the overpayment.
FACTUAL HISTORY
Appellant, a 51-year-old distribution clerk, filed a claim for benefits on July 14, 2005,
alleging that she injured her left shoulder and lower back in the performance of duty on
June 4, 2005. The Office accepted the claim for sprain/strain of the left shoulder, sprain/strain of
the lumbar region and sprain/strain of her left hip/thigh. Appellant returned to work for
intermittent periods.

Appellant stopped work on December 3, 2007, when she underwent left rotator cuff
repair surgery. The Office commenced her appropriate compensation for temporary total
disability.
In the January 15, 2008 letter advising appellant that she would be paid temporary total
disability compensation, the Office stated:
“OVERPAYMENTS. To minimize the possibility of an overpayment of compensation,
NOTIFY THIS OFFICE IMMEDIATELY WHEN YOU GO BACK TO WORK. Each
payment shows the period for which payment is made. If you have worked for any
portion of this period, return the payment to this office, even if you have already advised
the [Office] that you are working.” (Emphasis in the original).
On May 29, 2008 appellant returned to work on light duty.
On June 24, 2008 the Office issued a preliminary determination that an overpayment had
occurred in the amount of $1,034.75 for the period May 29 through June 7, 2008 because
appellant received compensation to which she was not entitled. It found that appellant was at
fault in the matter because she continued to receive compensation for temporary total disability
when she should have been aware, after returning to work on May 29, 2008, that the payments
she had been receiving were incorrect. The Office calculated the amount of the overpayment by
taking appellant’s net monthly, 28-day compensation payment from May 29 to June 7, 2008,
$2,897.30, dividing it by 28 days, which amounted to $103.48 and multiplying this figure by 10
days, the period for which she received the overpayment. This created an overpayment of
$1,034.75. The Office advised appellant that, if she disagreed with the fact or amount of the
overpayment she could submit new evidence in support of her contention. It further advised
appellant that when she was found without fault in the creation of the overpayment, recovery
might not be made if it could be shown that such recovery would defeat the purpose of the law or
would be against equity and good conscience. The Office informed appellant that if she
disagreed with the decision she could, within 30 days, submit evidence or argument to the Office
or request a prerecoupment hearing with the Branch of Hearings and Review on the matter of the
overpayment and that any response she wished to make with regard to the overpayment should
be submitted within 30 days of the May 18, 2005 letter. Appellant did not respond to this letter
within 30 days.
In a decision dated August 18, 2008, the Office finalized the preliminary determination
regarding the overpayment of $1,034.75.
LEGAL PRECEDENT -- ISSUE 1
Compensation for total disability under the Federal Employees’ Compensation Act is
payable when the employee starts to lose pay.1 Compensation for wage loss due to disability is

1

20 C.F.R. § 10.401(a) (2003).

2

available only for any periods during which an employee’s work-related medical condition
prevents him from earning the wages earned before the work-related injury.2
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $1,034.75 for the period May 29 through
June 7, 2008. The record shows that appellant received an overpayment during the period in
question because she continued to receive temporary total disability compensation after she
returned to work on May 29, 2008. The Office calculated the $1,034.75 overpayment by totaling
the amount of temporary total disability compensation appellant received during the period
May 29 through June 7, 2008, $1,034.75, in accordance with the procedure outlined above.
Based on this determination, the Office properly found that appellant received an overpayment of
compensation in the stated amount during that period.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act3 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.4
In determining whether an individual is with fault, section 10.433(a) of the Office’s
regulations provides in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….5

2

Id. at § 500(a) (2003).

3

5 U.S.C. § 8129(a)-(b).

4

Bonnye Mathews, 45 ECAB 657 (1994).

5

20 C.F.R. § 10.433(a).

3

ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment.
Even if the overpayment resulted from negligence on the part of the Office, this does not
excuse the employee from accepting payment which she knew or should have expected to know
she was not entitled.6 Appellant was informed by the Office in its January 15, 2008 letter that
she was required to notify it as soon as she returned to work and to return any payment of
compensation to the Office in order to avoid an overpayment of compensation. She returned to
work on May 29, 2008 but did not return any compensation received after that date, even though
she knew or should have known that an overpayment would be created if she accepted
compensation benefits after her return to work.
The Board has held however that an employee who receives payments from the Office in
the form of direct deposit may not be at fault the first time incorrect funds are deposited into her
account, as the acceptance of the resulting overpayment typically lacks the requisite knowledge.7
After appellant’s receipt of the first direct deposit, for which fault may not be imputed to her, it
could be presumed that she knew the amount of compensation contained in subsequent direct
deposit checks exceeded the amount to which she was entitled. However, the Office became
aware that it was erroneously sending compensation checks to appellant immediately after it sent
her the first direct deposit check following her return to work. Therefore, for receipt of the first
direct deposit, the Board finds that appellant was without fault. While appellant accepted the
overpayment by gaining control of the funds deposited into her checking account pursuant to her
authorization, she did not know that she would receive an incorrect payment on that day. Unlike
the situation in which a claimant receives a paper check and is aware of the amount of the
payment before depositing it into her account, appellant was not on notice of the amount of the
payment until after it was deposited electronically into her account. As the first direct deposit
was the only one containing an erroneously issued compensation payment, appellant is without
fault with regard to the overpayment of $1,034.75 for the period May 29, through June 7, 2008.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $1,034.75 for the period May 29 through
June 7, 2008. The Board finds that appellant was not at fault in creating the overpayment. The
case will therefore be remanded to the Office for evaluation of waiver of the overpayment.

6

See Russell E. Wageneck, 46 ECAB 653 (1995).

7

That Board has found the claimant to be at fault in cases where he or she is receiving compensation checks
through direct deposit which involve a series of payments over several months, with clear knowledge that the
payments are incorrect. See Tammy Craven, 57 ECAB 689 (2006). The Board notes that it is not appropriate to
make a finding that a claimant has accepted overpayment via direct deposit until such time as a reasonable person
would have been aware that this overpayment had occurred. This awareness could be established either through
documentation such as a bank statement or notification from the Office or where a reasonable period of time has
passed during which a claimant could have reviewed independent confirmation of the incorrect payment.

4

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed in part, reversed in part and remanded for a
waiver determination.
Issued: June 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

